THE COURT.
This action is in all respects like the action of Fresno Canal and Irrigation Company, plaintiff and respondent, v. Marcus Hart et al., defendants and appellants, No. 4372, ante, p. 450, [92 Pac. 1010], this day decided. The defendant was the successor in interest to certain lands originally owned by Hart and affected by the water contracts in suit. • The cause has been submitted to follow the determination in the Hart case, and for the reasons there given the judgment and order are reversed and the cause remanded.